Case 1:17-cv-01648-LPS Document 192 Filed 04/19/21 Page 1 of 12 PageID #: 5712




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

ALIGN TECHNOLOGY, INC.,

             Plaintiff,

      v.                                             C.A. No. 17-1648-LPS

3SHAPE A/S and 3SHAPE INC.,

          Defendants.
ALIGN TECHNOLOGY, INC.,

             Plaintiff,

      v.                                             C.A. No. 18-1949-LPS

3SHAPE A/S, 3SHAPE TRIOS A/S, 3SHAPE
INC., and 3SHAPE MANUFACTURING US,
LLC,

             Defendants.

                              REPORT AND RECOMMENDATION

       Pending before the Court are Plaintiff/Counterclaim Defendant Align Technology, Inc.’s

(“Align’s”) Motions to Dismiss certain counterclaims asserted by 3Shape A/S, 3Shape Trios A/S,

and 3Shape, Inc. (collectively, “3Shape”). (C.A. No. 17-1648, D.I. 103; C.A. No. 18-1949, D.I.

143.) As announced at the hearing on March 17, 2021, I recommend GRANTING Align’s

motions. My Report and Recommendation was announced from the bench as follows:

                     This is my Report and Recommendation on two pending
              motions filed by Align. In Civil Action No. 17-1648, it’s Align’s
              motion to dismiss 3Shape’s counterclaims XIII to XVI. (D.I. 103.)
              In Civil Action No. 18-1949, it’s Align’s motion to dismiss
              3Shape’s counterclaims XI to XIII. (D.I. 143.) Both motions seek
              to dismiss 3Shape’s counterclaims under the doctrine of forum non
              conveniens and for lack of subject matter jurisdiction under Federal
              Rule of Civil Procedure 12(b)(1).
Case 1:17-cv-01648-LPS Document 192 Filed 04/19/21 Page 2 of 12 PageID #: 5713




                    I will not be issuing a separate written report, but I will issue
            a written document that incorporates a transcript of my oral ruling
            today. I want to emphasize before I begin that, while I’m not issuing
            a separate written opinion, we have followed a full process for
            making the decision that I’m about to state. Everything submitted
            and the oral arguments today have been carefully considered.

                   For the reasons I will discuss, I recommend that both of
            Align’s motions be GRANTED and that the specified counterclaims
            be dismissed under the doctrine of forum non conveniens.

                    I will now summarize the relevant procedural history. The
            Court is aware that these cases are only two of many, many actions
            between these two parties in this Court and elsewhere. Align filed
            Civil Action No. 17-1648 in this Court on November 14, 2017.
            (C.A. No. 17-1648, D.I. 1.) The complaint alleged that 3Shape’s
            Trios scanner infringed six of Align’s United States patents. The
            case was stayed on January 23, 2018, and the stay was not lifted
            until October 15, 2019. (Id., D.I. 26.) Align filed a first amended
            complaint on August 7, 2020, dropping one patent. (Id., D.I. 92.)
            On August 28, 2020, 3Shape filed its responsive pleading, which
            contains a number of counterclaims. (Id., D.I. 97.) The first ten
            counterclaims seek declarations of invalidity and noninfringement
            for each of the five patents-in-suit. The next counterclaim is styled
            Count XIII, and it asserts “unjust enrichment.” Count XIV is styled
            “common law tortious interference with prospective business
            relations.” Count XV is “unfair competition.” And Count XVI is
            “breach of contract.” On September 25, 2020, Align filed the
            pending motion to dismiss 3Shape’s counterclaims XIII to XVI
            under the doctrine of forum non conveniens and for lack of subject
            matter jurisdiction. (Id., D.I. 103.)

                    Align filed Civil Action No. 18-1949 on December 11, 2018.
            The complaint alleged that 3Shape’s Trios scanner infringed five
            other U.S. patents assigned to Align. (C.A. No. 18-1949, D.I. 1.)
            Align filed a second amended complaint on May 18, 2020. (Id., D.I.
            72). 3Shape answered the second amended complaint and asserted
            counterclaims on June 1, 2020. (Id., D.I. 73.) The [first ten]
            counterclaims seek declarations of invalidity and noninfringement
            of the patents-in-suit. Similar to the 17-1648 action, Count XI is a
            claim for “unjust enrichment,” Count XII is for “common law
            tortious interference with prospective business relations,” and Count
            XIII is for “unfair competition.” On June 15, 2020, Align filed a
            motion to dismiss counterclaims XI, XII, and XIII on the basis that
            they failed to allege choice of law. (Id., D.I. 74.) I issued a Report
            and Recommendation on January 8, 2021 in which I recommended

                                               2
Case 1:17-cv-01648-LPS Document 192 Filed 04/19/21 Page 3 of 12 PageID #: 5714




               that the motion be denied, and Judge Stark adopted that Report and
               Recommendation today. (Id., D.I. 205, 227.) In the meantime, on
               October 6, 2020, Align filed a separate motion to dismiss those
               counterclaims. 1 (Id., D.I. 143.) That motion incorporates by
               reference the majority of the arguments made in its opening brief to
               dismiss the parallel counterclaims in the 17-1648 action.

                       Now I’ll summarize the most relevant facts. Align markets
               Invisalign, a system of plastic aligners for straightening teeth.
               Aligners are custom made, which requires an accurate
               representation of the patient’s mouth. Align markets an intraoral
               scanner that can be used to obtain the information needed to
               manufacture custom aligners. 3Shape markets an intraoral scanner
               called the Trios.

                       In December 2015, Align Technology, Inc. and 3Shape
               Trios A/S entered into a “Scanner Agreement.” (C.A. No. 17-1648,
               D.I. 97, Ex. A.) Among other things, the Scanner Agreement
               allowed for scans generated by 3Shape’s Trios scanner to be used to
               order Invisalign aligners.

                       The Scanner Agreement has a confidentiality provision that,
               in essence, says that the parties won’t use each other’s confidential
               information for any purpose other than to enable 3Shape’s scanner
               to be compatible with Align’s Invisalign process. (Id. § 3.4.)
               Paragraph 18 of the Scanner Agreement states as follows:

                       18.     GOVERNING LAW

                       The validity, interpretation, enforceability, and
                       performance of this Agreement shall be governed by
                       and construed in accordance with the laws of
                       Denmark. This Agreement and any dispute or claim
                       arising out of it or in connection with it or its subject
                       matter of formation, validity or termination
                       (including non-contractual disputes or claims) shall
                       be governed and construed in accordance with the


       1
           3Shape’s answering brief suggests that Align filed its motion too late. (D.I. 151 at 3 ¶ 7.)
I disagree. In general, there is no time limit within which a motion based on the doctrine of forum
non conveniens must be made. See Yavuz v. 61 MM, Ltd., 576 F.3d 1166, 1173 (10th Cir. 2009)
(“[A]n objection on forum non conveniens grounds is not waived by a defendant failing to raise
the issue in its first responsive pleading.”); 14D Charles Alan Wright & Arthur R. Miller, Federal
Practice and Procedure § 3828 (4th ed. 2021) (“In modern litigation, there generally is no time
limit on when a motion to dismiss for forum non conveniens must be made.”). Moreover, this case
is still in its early stages.
                                                  3
Case 1:17-cv-01648-LPS Document 192 Filed 04/19/21 Page 4 of 12 PageID #: 5715




                    laws of Denmark. Each Party irrevocably submits to
                    the exclusive jurisdiction of the courts in Denmark to
                    settle any dispute arising out of or in connection with
                    this Agreement (including any non-contractual
                    disputes or claims).

            (Id. § 18.)

                    It’s fair to say that, by the end of 2017, the parties’
            relationship had deteriorated. Align terminated the Scanner
            Agreement and the parties subsequently filed many, many patent
            infringement and antitrust suits against each other, including in this
            court and in the ITC. In March 2018, 3Shape sued Align in
            Denmark, essentially seeking a declaration that it did not infringe
            Align’s United States patents and that Align’s district court and FTC
            cases violated the forum selection clause in the Scanner Agreement.
            (See C.A. No. 17-1648, D.I. 120 at 6, Ex. 7.)

                    Subsequently, the parties, through their attorneys, made an
            e-mail agreement not to challenge jurisdiction or venue in any of the
            patent infringement or antitrust actions that were then pending in
            this Court. (Id., D.I. 121, Ex. 1.) That agreement, from December
            2018, states, in pertinent part:

                    The parties agree to dismissal of the Danish action
                    with prejudice.
                    ….
                    The parties agree that neither party shall challenge
                    jurisdiction or venue in the pending patent
                    infringement and antitrust actions in the United
                    States District Court of Delaware, i.e. Civil Actions
                    Nos. 17-cv-01646, 17-cv-01647, 17-cv01648, 17-cv-
                    01649, 18-cv-00697, 18-cv-00886, 18-cv-01332.

            (Id. (“2018 E-mail Agreement”).) The first four of those actions are
            patent infringement actions filed by Align against 3Shape. The fifth
            and sixth are patent infringement actions filed by 3Shape against
            Align. And the last is an antitrust action filed by 3Shape against
            Align.

                    Align filed the 18-1949 action after the 2018 E-mail
            Agreement, and, as I mentioned earlier, the 18-1949 and 17-1648
            actions have since moved forward and 3Shape subsequently asserted
            certain non-federal counterclaims.




                                              4
Case 1:17-cv-01648-LPS Document 192 Filed 04/19/21 Page 5 of 12 PageID #: 5716




                       In the pending motions, Align wants the Court to dismiss
                3Shape’s non-federal counterclaims. All of the challenged
                counterclaims arise from 3Shape’s contention that, when Align
                accepted scans for Invisalign that were generated by 3Shape’s
                scanners, Align learned the names of 3Shape’s scanner customers
                and Align used that information to offer 3Shape’s customers
                discounts on Align’s scanners.

                        Count XIII of the 17-1648 action and XI of the 18-1949
                action allege unjust enrichment. Those counterclaims essentially
                allege that Align was unjustly enriched by its access to and use of
                3Shape’s user information, which it gained as a result of the
                interoperability between 3Shape’s scanner and Align’s Invisalign
                workflow.

                        Count XIV of the 17-1648 action and XII of the 18-1949
                action allege tortious interference with prospective business
                relations. Those counterclaims essentially allege that Align wrongly
                used 3Shape’s confidential user information obtained as a result of
                the interoperability permitted by the Scanner Agreement

                        Count XV of the 17-1648 action and XIII of the 18-1949
                action allege unfair competition. Those counterclaims are likewise
                based on Align’s use of confidential information (obtained prior to
                the termination of the Scanner Agreement) to poach 3Shape’s
                customers.

                       Count XVI of the 17-1648 action alleges that Align breached
                the Scanner Agreement when it used 3Shape’s customer
                information.

                       Align argues that 3Shape’s non-federal counterclaims
                should be dismissed under the doctrine of forum non conveniens
                because they are subject to the forum selection clause in the Scanner
                Agreement. I agree.

                        “[T]he appropriate way to enforce a forum-selection clause
                pointing to a state or foreign forum is through the doctrine of forum
                non conveniens.” 2 When a court receives a request to dismiss for
                forum non conveniens on the basis of a forum selection clause, it
                must confront two threshold questions: (1) does the forum selection
                clause apply to the claims at issue; and (2) is the forum selection
                clause enforceable.


      2
          Atl. Marine Const. Co. v. U.S. Dist. Ct. for W. Dist. of Texas, 571 U.S. 49, 60 (2013).


                                                 5
Case 1:17-cv-01648-LPS Document 192 Filed 04/19/21 Page 6 of 12 PageID #: 5717




                         Here, neither side argues that the clause is unenforceable, 3
                 but they do dispute whether the forum selection clause applies to the
                 claims at issue.

                         In construing the forum selection clause, the court applies
                 principles of contract law. Align, as the party seeking dismissal,
                 bears the initial burden of showing that the clause applies to [the
                 challenged counterclaims]. 4

                         Align has met its burden. This Court must apply the choice
                 of law rules of Delaware, the forum state, to its interpretation of the
                 Scanner Agreement. Delaware choice of law rules say that when
                 parties to a contract have agreed that the contract is governed by a
                 particular law, that law governs interpretation of the contract unless
                 an exception applies. Here, the Scanner Agreement states that it is
                 to be construed in accordance with the laws of Denmark.

                         In support of its contention that the courts in Denmark would
                 interpret the Scanner Agreement to cover the challenged
                 counterclaims, Align has submitted a declaration from Jacob Møller
                 Dirksen, an attorney in Denmark. 5 In it, he states that Danish courts
                 would interpret the forum selection clause to cover any claims
                 related to the Scanner Agreement, regardless of whether they are
                 contract or non-contract claims. (C.A. No. 17-1648, D.I. 104, Ex. 1

       3
           In the Third Circuit, a forum selection clause must be enforced “unless the party objecting
to its enforcement establishes (1) that it is the result of fraud or over-reaching, (2) that enforcement
would violate a strong public policy of the forum, or (3) that enforcement would in particular
circumstances of the case result in litigation in a jurisdiction so seriously inconvenient as to be
unreasonable.” Coastal Steel Corp. v. Tilghman Wheelabrator Ltd., 709 F.2d 190, 202 (3d Cir.
1983), overruled on other grounds by Lauro Lines s.r.l. v. Chasser, 490 U.S. 495 (1989); see also
Collins v. Mary Kay, Inc., 874 F.3d 176, 181 (3d Cir. 2017).
         To the extent that 3Shape suggests that litigating its counterclaims in Denmark would be
inconvenient, I disagree. To demonstrate that a forum is so inconvenient as to be unreasonable, a
litigant has a heavy burden. Pride Enters., Inc. v. Lewes Steel Serv., No. 09-330-GMS, 2010 WL
1337683, at *4 (D. Del. Mar. 31, 2010). “[A] forum selection clause should be enforced unless
‘trial in the contractual forum will be so gravely difficult and inconvenient that [the party] will for
all practical purposes be deprived of [its] day in court.’” Id. (quoting Dayhoff, Inc. v. H.J. Heinz,
Co., 86 F.3d 1287, 1297 (3d Cir. 1996)). The record before the Court does not support a finding
that 3Shape would be unreasonably inconvenienced by litigating in Denmark.
       4
           British Telecomms. Plc v. Fortinet Inc., 424 F. Supp. 3d 362, 368 (D. Del. 2019).
       5
         See Fed. R. Civ. P. 44.1 (“In determining foreign law, the court may consider any relevant
material or source, including testimony, whether or not submitted by a party or admissible under
the Federal Rules of Evidence.”).
                                                   6
Case 1:17-cv-01648-LPS Document 192 Filed 04/19/21 Page 7 of 12 PageID #: 5718




              (“Dirksen Decl.”) ¶¶ 7-8.) He also opines that Danish courts would
              interpret the Scanner Agreement to cover the challenged
              counterclaims because all of those counterclaims relate to the
              Scanner Agreement and are all based on 3Shape’s allegation that
              Align obtained and misused confidential information during the
              parties’ relationship under that agreement. (Id. ¶ 9.)

                     I find that consideration of Mr. Dirksen’s declaration is
              appropriate and that it is sufficient to satisfy Align’s burden to show
              that the forum selection clause applies to the challenged
              counterclaims. And, for what it’s worth, I think that a court applying
              Delaware law would interpret that clause the same way.

                      3Shape does not seriously contest that the forum selection
              clause, as written, applies to the challenged counterclaims. Rather,
              3Shape’s main argument in opposition is that Align agreed in the
              2018 E-mail Agreement not to challenge jurisdiction and venue in
              this district. Again, that agreement states, “Neither party shall
              challenge jurisdiction or venue in the pending patent infringement
              and antitrust actions,” and then it lists the 17-1648 action as one of
              the pending actions.

                      The parties dispute what is meant by “pending patent
              infringement and antitrust actions.” Align argues that the 2018 E-
              mail Agreement covers only claims that were then pending in the
              listed actions. (C.A. No. 17-1648, D.I. 123 at 4.) 3Shape argues
              that the agreement applies to the [listed] actions generally and that
              the parties agreed not to challenge venue or jurisdiction for any
              claim that might later be raised in those actions. (Id., D.I. 120 at 6-
              7.) [3Shape acknowledges that the 2018 E-mail Agreement does not
              reference the 18-1949 action. But it argues that it would be
              “inequitable” for the Court not to interpret the 2018 E-mail
              Agreement to cover the 18-1949 action because Align filed the 18-
              1949 action one day after the parties entered into the 2018 E-mail
              agreement.]

                     Both sides’ briefs treat the 2018 E-mail Agreement as an
              independent contract. 6 But neither side addresses what law should
              be applied to that agreement and the agreement does not contain a



       6
           At oral argument, 3Shape suggested that the 2018 E-mail Agreement amounted to a
“waiver” of the Scanner Agreement’s forum selection clause. 3Shape did not make that argument
in its briefing; the waiver argument is therefore waived. Regardless, 3Shape’s waiver argument is
unpersuasive. (See C.A. No. 17-1648, D.I. 97, Ex. A (Scanner Agreement) at § 15 (“NO
WAIVER”).)
                                                7
Case 1:17-cv-01648-LPS Document 192 Filed 04/19/21 Page 8 of 12 PageID #: 5719




              choice-of-law provision. Accordingly, I will assess it under
              Delaware law, consistent with Delaware choice of law principles.

                      “Delaware adheres to the ‘objective’ theory of contracts, i.e.
              a contract’s construction should be that which would be understood
              by an objective, reasonable third party.” 7 “Standing in the shoes of
              an objectively reasonable third-party observer, if the court finds that
              the terms and language of the agreement are unmistakably clear,
              then the court should look only to the words of the contract to
              determine its meaning and the parties’ intent.” 8 “If, after applying
              these canons of contract interpretation, the contract is nonetheless
              ‘reasonably susceptible [to] two or more interpretations or may have
              two or more different meanings,’ then the contract is ambiguous and
              courts must resort to extrinsic evidence to determine the parties’
              contractual intent.” 9

                       The [2018 E-Mail] Agreement on its face is unambiguous in
              that it does not cover the 18-1949 action. Accordingly, I conclude
              that Align never agreed not to challenge jurisdiction [or venue] over
              3Shape’s counterclaims in that action.

                      That leaves the 17-1648 action. If I look only to the terms
              and language of the 2018 E-mail Agreement, I cannot accept
              3Shape’s interpretation, which is essentially that Align agreed not
              to challenge jurisdiction [or venue] for any counterclaims that
              3Shape might later attempt to add to that case, regardless of their
              relationship to the patent infringement claims that were then
              “pending.” No reasonable party would agree to such a term.

                      I would come to the same conclusion even if I looked outside
              the four corners of the [2018 E-Mail] Agreement. The record before
              the court provides insight into the context in which this agreement
              was made, which is evidence of the parties’ intent. That context
              supports Align’s position that the agreement was not intended to
              cover any and all unrelated non-federal claims that the parties might
              later add to the pending patent infringement and antitrust actions.


       7
         Osborn ex rel. Osborn v. Kemp, 991 A.2d 1153, 1159 (Del. 2010) (quoting NBC
Universal v. Paxson Commc’ns Corp., No. 650-N, 2005 WL 1038997, at *5 (Del. Ch. Apr. 29,
2005)).
       8
        Plaze, Inc. v. Callas, No. CV 2018-0721-TMR, 2019 WL 1028110, at *4 (Del. Ch. Feb.
28, 2019) (quoting Dittrick v. Chalfant, 948 A.2d 400, 406 (Del. Ch. 2007)).
       9
         Sunline Com. Carriers, Inc. v. CITGO Petroleum Corp., 206 A.3d 836, 847 (Del. 2019)
(quoting Kaiser Alum. Corp. v. Matheson, 681 A.2d 392, 395 (Del.1996)).
                                                8
Case 1:17-cv-01648-LPS Document 192 Filed 04/19/21 Page 9 of 12 PageID #: 5720




                          3Shape put forth a position at oral argument today about
                 what the parties were intending to accomplish by the agreement, but
                 it failed to cite to record evidence supporting that contention.

                         3Shape also argued today that some of the counterclaim
                 plaintiffs are not bound by the forum selection clause. However,
                 3Shape failed to make that argument in its briefing, as counsel
                 acknowledged during the hearing today. It is therefore waived.

                         In sum, I conclude that the Scanner Agreement forum
                 selection clause covers 3Shape’s counterclaims, and that the parties’
                 2018 E-mail Agreement does not apply to those counterclaims. 10

                         Having considered the threshold question [of scope], I now
                 move forward with the forum non conveniens analysis. In the Third
                 Circuit, a court considers the following factors to determine if
                 application of the doctrine of forum non conveniens is appropriate:
                 “(1) the amount of deference to be afforded to plaintiffs’ choice of
                 forum; (2) the availability of an adequate alternative forum where
                 defendants are amenable to process and plaintiffs’ claims are
                 cognizable; (3) relevant ‘private interest’ factors affecting the
                 convenience of the litigants; and (4) relevant ‘public interest’ factors
                 affecting the convenience of the forum.” 11

                         In the Atlantic Marine case, the Supreme Court instructed
                 that, when a forum selection clause applies to the claims, the
                 analysis should be altered. 12 Specifically, the claimant’s choice of
                 forum does not matter, and the private interest factors are afforded
                 no weight. 13 The court should consider only the second and fourth
                 factors, which Atlantic Marine advises will overcome a forum
                 selection clause in only the most “unusual” and “extraordinary”
                 circumstances. 14


       10
          3Shape argues that, if the Court accepts Align’s interpretation of the 2018 E-mail
Agreement, I should dismiss Align’s U.S. patent infringement claims and require Align to bring
those claims in Denmark. I disagree for multiple reasons, not the least of which is that 3Shape has
not moved to dismiss Align’s patent infringement claims.
       11
            Collins, 874 F.3d at 186.
       12
            Atlantic Marine, 571 U.S. at 62-63.
       13
            Id. at 63-64.
       14
            Collins, 874 F.3d at 186 (citing Atlantic Marine, 571 U.S. at 64).
                                                    9
Case 1:17-cv-01648-LPS Document 192 Filed 04/19/21 Page 10 of 12 PageID #: 5721




                       The second factor supports dismissal here. The record
               suggests that Danish courts are an adequate alternative forum. Align
               is amenable to process there because it has agreed to the resolution
               of claims in that forum that arise out of or are connected to the
               Scanner Agreement. (C.A. No. 17-1648, D.I. 97, Ex. A § 18;
               Dirksen Decl. ¶ 11.) Moreover, the declaration submitted by Align
               supports its contention that 3Shape could assert Danish causes of
               action related to its allegation that Align misused its confidential
               information. (See Dirksen Decl. ¶¶ 12-15.)

                        3Shape disputes that Denmark is an adequate forum, but
               3Shape did not submit anything to contradict Align’s declaration.
               Rather, 3Shape appears to argue that Align failed to prove that a
               Danish court would apply state law to the specific counterclaims
               alleged by 3Shape. But even if I were to assume that 3Shape is
               correct about Align having the burden of proof on [the second
               factor], 15 Align has met it. The question is not whether Danish courts
               will apply state law to the parties’ dispute, but whether Danish
               courts will hear the subject matter of the dispute. Moreover,
               3Shape’s argument ignores the fact that the parties agreed in the
               Scanner Agreement that Danish law will apply to disputes related to
               the agreement, which all of 3Shape’s counterclaims are.

                       The fourth factor, the relevant public interest, is at best
               neutral. Again, the counterclaims are governed by Danish law. (See
               C.A. No. 17-1648, D.I. 97, Ex. A § 18.) And 3Shape is a Danish
               company. The Supreme Court has stated that public interest factors
               will rarely defeat a forum non conveniens motion, and they do not
               do so here.

                        I make two additional observations regarding factor four.
               First, while there is always an interest in avoiding a multiplicity of
               suits, this is not a situation where the parties are otherwise resolving
               their disputes in one litigation. As mentioned, these two cases are
               among the many brought by these parties against each other. 3Shape
               can hardly be heard to complain about having to litigate a separate
               case in a forum that it agreed to. Second, courts have granted forum
               non conveniens dismissals of counterclaims [in cases] where the




       15
           Compare British Telecomms., 424 F Supp. at 367 (“The defendant bears the burden of
establishing that an adequate alternative forum exists.”), with Atlantic Marine, 571 U.S. at 63
(“[A]s the party defying the forum-selection clause, the plaintiff bears the burden of establishing
that transfer to the forum for which the parties bargained is unwarranted.”).


                                                 10
Case 1:17-cv-01648-LPS Document 192 Filed 04/19/21 Page 11 of 12 PageID #: 5722




               defendant’s counterclaims, but not the plaintiff’s claims, were
               covered by a forum selection clause. 16

                      Accordingly, I conclude that application of the doctrine of
               forum non conveniens is appropriate in this case and that the
               challenged counterclaims should be dismissed

                       Courts have authority to address forum non conveniens
               without first assessing jurisdiction. 17 Because I have concluded that
               the counterclaims should be dismissed on the basis of forum non
               conveniens, I do not reach Align’s arguments that the Court lacks
               jurisdiction over the challenged counterclaims.

       In sum, I recommend the following:

       1.      In Civil Action No. 17-1648, Align’s motion to dismiss 3Shape’s counterclaims

XIII to XVI (D.I. 103) should be GRANTED. Counterclaims XIII to XVI should be dismissed

under the doctrine of forum non conveniens.

       2.      In Civil Action No. 18-1949, Align’s motion to dismiss 3Shape’s counterclaims XI

to XIII (D.I. 143) should be GRANTED. Counterclaims XI to XIII should be dismissed under the

doctrine of forum non conveniens.

       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B),(C),

Federal Rule of Civil Procedure 72(b)(1), and District of Delaware Local Rule 72.1. Any

objections to the Report and Recommendation shall be filed within fourteen days and limited to

ten pages. Any response shall be filed within fourteen days thereafter and limited to ten pages.




       16
          See, e.g., Stillwater Ltd. v. Basilotta, No. CV 16-1895 FMO (SSX), 2019 WL 1960277,
at *8-9 (C.D. Cal. Mar. 6, 2019).
       17
          Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 425 (2007) (“[A]
court need not resolve whether it has authority to adjudicate the cause (subject-matter jurisdiction)
or personal jurisdiction over the defendant if it determines that, in any event, a foreign tribunal is
plainly the more suitable arbiter of the merits of the case.”).
                                                 11
Case 1:17-cv-01648-LPS Document 192 Filed 04/19/21 Page 12 of 12 PageID #: 5723




The failure of a party to object to legal conclusions may result in the loss of the right to de novo

review in the district court.

        The parties are directed to the Court’s “Standing Order for Objections Filed Under Fed. R.

Civ. P. 72,” dated October 9, 2013, a copy of which can be found on the Court’s website.



Dated: April 19, 2021                                ___________________________________
                                                     Jennifer L. Hall
                                                     UNITED STATES MAGISTRATE JUDGE




                                                12
